         Case 1:20-cv-11283-ADB Document 31 Filed 07/10/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,
                                               Civil Action No. 20-cv-11283-ADB
              Plaintiffs,

vs.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,
              Defendants.


             ASSENTED TO MOTION TO APPEAR PRO HAC VICE

        Pursuant to Rule 83.5.3(e)(2) of the Local Rules of the United States District

Court for the District of Massachusetts, Sarah E. Walters of the law firm of

McDermott Will & Emery LLP, a member of the bar of this Court, respectfully moves

that:

        Sarah P. Hogarth, Esq.
        MCDERMOTT WILL & EMERY LLP
        500 North Capitol Street NW
        Washington, D.C. 20001
        (202) 756-8354
        shogarth@mwe.com

a member of the bar of the District of Columbia, be granted leave to appear and

practice in this Court in the above-captioned action as counsel for amicus curiae the

Presidents’ Alliance on Higher Education and Immigration. Attached to this Motion

as Exhibit 1 is a certification stating that (1) attorney Sarah P. Hogarth is a member

of the bar of the District of Columbia and in good standing in every jurisdiction in



                                           1
        Case 1:20-cv-11283-ADB Document 31 Filed 07/10/20 Page 2 of 3



which she has been admitted to practice; (2) there are no disciplinary proceedings

against her as a member of the bar in any jurisdiction; (3) she has not previously had

a pro hac vice admission to this Court (or other admission for a limited purpose under

this rule) revoked for misconduct; and (4) she has read and agrees to comply with the

Local Rules for the United States District Court for the District of Massachusetts.

      WHEREFORE, amicus curiae the Presidents’ Alliance on Higher Education

and Immigration, through its counsel Sarah E. Walters, respectfully requests that

the Court allow this Motion to Appear Pro Hac Vice for attorney Sarah P. Hogarth.

 Dated: July 10, 2020                     Respectfully submitted,

                                          /s/ Sarah E. Walters
                                          Sarah E. Walters (BBO #638378)
                                          MCDERMOTT WILL & EMERY LLP
                                          200 Clarendon Street, Floor 58
                                          Boston, MA 02116-5021
                                          Tel. (617) 535-4031
                                          Fax (617) 535-3800
                                          sewalters@mwe.com

                                          Counsel for Amicus Curiae
                                          The Presidents’ Alliance on Higher
                                          Education and Immigration


                    LOCAL RULE 7.1(a)(2) CERTIFICATION

      I hereby certify that counsel for amicus curiae has conferred with counsel for

the parties in a good faith effort to narrow or resolve the issues in this motion. The

parties assent to this motion.

                                              /s/ Sarah E. Walters




                                          2
       Case 1:20-cv-11283-ADB Document 31 Filed 07/10/20 Page 3 of 3



                        CERTIFICATE OF SERVICE

      I hereby certify that on July 10, 2020, I caused the foregoing motion to be

electronically filed with the Clerk of the Court using the CM/ECF system. All

participants in the case are registered CM/ECF users and will be served by the

CM/ECF system.

                                           /s/ Sarah E. Walters




                                       3
